Citation Nr: 9931541	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement of recognition of the veteran's son, Y.J.T., as a 
"child" on the basis of permanent incapacity for self-
support prior to attaining the age 18.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to December 
1953.  The veteran was a prisoner of war for 3 years during 
the Korean Conflict.  He, and his wife, are petitioning that 
their son, Y.J.T., be declared a "child" under 38 U.S.C.A. 
§ 101(4) (West 1991).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The veteran's son, Y.J.T., was born on March [redacted], 1970, 
and reached his 18th birthday on March [redacted], 1988.  

2.  He has been permanently incapable of self-support due to 
psychiatric impairment, which was manifest at least one year 
before his 18th birthday.  


CONCLUSION OF LAW

The veteran's son, Y.J.T., was permanently incapable of self-
support prior to attaining the age of 18 years, and may be 
recognized as the helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 1991); 38 C.F.R. §§ 3.57, 3.315, 
3.356 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that there has been presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by statute.

The question for consideration is whether the veteran's son 
may be recognized as a "child" of the veteran on the basis of 
permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a)(1)(ii).  The phrase "permanent 
incapacity for self-support" contemplates disabilities which 
are totally incapacitating to the extent that the person 
would be permanently incapable of self-support through his or 
her own efforts by reason of physical or mental defects.  The 
Court interprets the law and regulations as requiring that 
the adjudicatory body focus "on the claimant's condition at 
the time of his or her 18th birthday; it is that condition 
which determines whether the claimant is entitled to the 
status of 'child.'"  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  If he is shown capable of self-support at age 
eighteen, the Board need go no further.  Id.

In making the determination of whether permanent incapacity 
for self-support has been shown prior to age eighteen, the 
following factors or conditions are taken into consideration:

(a)  Basic determinations.  A child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.

(b)  Rating criteria.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects. . . . Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. . . .

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (1999).

The veteran's son, Y.J.T., was born on March [redacted], 
1970.  The record also shows that he is referred to as J.Y.T.  
Early records include school transcripts, letters, and court 
orders.  An October 1980 5th grade report card shows that 
Y.J.T.'s progress in reading, math and other areas had been 
hindered by his poor attitude toward school; and that he had 
a difficult time getting along with his peers.  Records show 
that that he had poor grades in 9th grade of high school.  
Several letters, dated in 1986, show the correspondence from 
his high school Assistant Principal, and Principal to his 
parent about Y.J.T.'s truancy from school, and failure to 
complete assignments, and acknowledgment of his dis-
enrollment from school.  It as also noted therein that Y.J.T. 
was a special education student.  Court sponsored truancy 
orders were also included. 

An October 1987 medical record was submitted for the record 
showing that Y.J.T. was treated in conjunction with an 
automobile accident.  The record is generally illegible, but 
it appears that range of motion exercises were performed for 
physical ailments.  In a later contention document, his 
mother argued that this record showed mental defects in her 
son.  

Later clinical records show a June 1988 treatment record, 
wherein Y.J.T. was seen for not feeling well, and that he had 
not felt good for the past year.  He reported not being able 
to hear everything that people said, that he heard voices, 
and that he was scared.  The diagnosis was acute onset of 
schizophrenia, stable.  A June 1988 "Aftercare" record 
shows that Y.J.T. was treated for acute schizophrenic 
episode, post motor vehicle accident.  A September 1988 
medical record shows that he complained of being depressed 
with difficulty concentrating; and that he felt crazy and 
misunderstood by his parents.  An October 1988 Patient 
Billing Invoice, purportedly shows that the veteran's son was 
treated for psychological emergency treatment at Olive View 
Medical Center on September 16th.  The year of treatment is 
unclear, and, the Board points out that this document is a 
photocopy.  

In August 1989, physician, William H. Boyd, M.D., wrote a 
letter and indicated that he had recently performed 
psychiatric evaluation on the veteran's son.  Dr. Boyd said 
that the veteran's son was suffering from paranoid 
schizophrenia with symptoms including a belief that he was 
Jesus Christ.  The physician stated that the illness 
predisposed him to emotional instability and acting out.  Dr. 
Boyd said "he has never been treated and needs to be 
hospitalized in a psychiatric hospital for treatment."  

A July 1990 examination of the Y.J.T. was done at his home.  
The examiner described the visit and Y.J.T.'s response to the 
examination.  It appears as though his mother called for the 
home examination due to strange behavior; possibly for Social 
Security benefits.  The examiner's diagnosis was rule out 
schizophrenia, paranoid, stable type, and schizoid 
personality disorder.  In the prognosis section, the examiner 
stated that Y.J.T.'s mannerisms, behavior, and personal 
appearance all reflected that he was suffering from a major 
mental disorder which had severely impaired his abilities to 
properly manage his daily living activities or ability to 
make reasonable life decisions.  

Social Security Administration records show that in September 
1990, Y.J.T. was in receipt of benefits.  

Department of Corrections records show that in October 1991, 
Y.J.T. was treated for increasing deterioration with auditory 
and visual hallucinations, increasing thought disorder, and 
disorganized behavior; with a diagnosis of schizophrenia, 
disorganized.  In November 1991 he was transferred to 
Department of Mental Health.  November 1991 records from the 
Department of Mental Health show that his cognitive 
functioning was generally withdrawn and that he had poor 
communication skills.  

A February 1992 record from the State of California Health 
and Welfare Agency, revealed that Y.J.T. was admitted and 
diagnosed with atypical psychosis.  He was withdrawn and 
refused treatment and medication.  An October 1992 record 
showed that the inmate Y.J.T. appeared to be the same as 
always, in that he was distant and did not appear able to 
think very clearly.  He still required medication and more 
help than could be offered at that facility.  His clothes 
were dirty and he had not showered recently.  

A May 1994 record identified as a Psychological Intake 
Evaluation, shows that a senior psychologist, J. L. Gannon, 
Ph.D., rendered the diagnoses of schizophrenia, 
undifferentiated, chronic, in partial remission; 
polysubstance abuse; paraphilia; and antisocial personality 
disorder, for Y.J.T.  Included in the history was that Y.J.T. 
had a record of arrest as a juvenile, and that he had adult 
arrests and was currently an incarcerated.  

Other May 1994 records, from Atascadero State Hospital, a 
part of the California Department of Mental Health, reveals a 
five page psychiatric evaluation of the veteran's son.  By 
history only, it was noted that Y.J.T. started having 
behavioral problems in school at age 10 according to his 
teachers.  He received no psychiatric evaluation at that 
time.  He dropped out of tenth grade of high school at age 16 
and unsuccessfully pursued a vocational educational program.  
At the time of this admittance, Y.J.T. was apparently 
seriously psychotic, with a diagnosis of schizophrenia, 
chronic, undifferentiated.  At the time of hospital release, 
the patient was alert and oriented, uncooperative, evasive, 
and without hallucinations.  His general demeanor was silly 
and childlike, with frequent giggles and the appearance of 
responding to internal stimuli.  It was recommended that he 
receive regular psychiatric evaluation for monitoring of 
symptoms and possible resumption of antipsychotic 
medications.  

In August 1995, staff psychiatrist, Dr. C. Kaw, wrote a brief 
summary of Y.J.T.'s psychiatric record.  Dr. Kaw stated that 
it was obtained from the California Medical Facility medical 
record which contained various evaluations and ongoing 
observations at the outpatient psychiatric unit.  It was 
noted that the information was being made available to 
Y.J.T.'s family for the purpose of determining their 
dependent's qualification for VA. Y.J.T. was apprised of the 
same and voluntarily signed for release of information.  

Dr. Kaw stated that Y.J.T. was a 25 year-old male who had 
been transferred to the Department of Mental Health of 
California Medical Facility on November 1, 1991, from Folsom 
State Prison for psychiatric evaluation and/or treatment.  
The accompanying evaluation basically stated that he was 
observed to be acutely experiencing symptoms of a psychiatric 
disorder.  After several evaluations and observations it was 
finally determined that he was suffering from a psychiatric 
disorder and was diagnosed as having schizophrenia of the 
undifferentiated type.  He was transferred to Atascadero 
State Hospital on August 5, 1993.  He was discharged from 
Atascadero State Hospital on May 2, 1994 with the same 
diagnosis.  The physician said that the illness took a 
chronic form most of the time punctuated by a return of the 
acute symptoms, during which one may require acute 
hospitalization; and that one benefit from psychotropic 
medication was to minimize the severity of the symptoms which 
disabled the individual. 

Dr. Kaw said that Y.J.T. had been compliant with his 
medication and had been able to physically and socially 
maintain himself but that he continued to need the confines 
of a structured and supportive environment.  Outside of the 
supportive setting he would be unable to maintain his basic 
needs and would be subject to return of severe symptoms.  The 
physician stated:

From review of his records I infer that this disorder 
had its onset about eight years ago.  His central file 
contains a copy of an emergency room progress noted 
dated June 1, 1988.  During the visit he was already 
given the diagnosis of acute schizophrenia.  Currently, 
symptoms of the illness are still observed but are 
rather manageable and not as disruptive to his daily 
personal and social activities.  However, it should be 
kept in mind that he currently is housed on a 
specialized wing...designed to care for seriously ill 
inmates.  

Dr. Kaw concluded that Y.J.T.'s progress was guarded as he 
continued to need psychotropic medications, and confines of a 
structured and supportive environment.  

In May 1997, the veteran's wife wrote a letter on his behalf.  
In summary, her lay statement revealed that she believed her 
son had a disability before age 18, and she described 
behavior that she felt was odd and indicative of her son's 
disorder during his childhood.  Other lay statements received 
for the record, show, generally that neighbors and friends 
thought Y.J.T. to be shy, withdrawn, paranoid, and "brat" 
like, when he was a child.  In particular, Y.J.T.'s 3rd grade 
teacher wrote a statement and described that, while difficult 
to recall, [redacted] had trouble paying attention in class.  

In January 1999, the veteran's wife testified at a personal 
hearing.  She recounted Y.J.T.'s child experiences and 
medical history, to include that he was expelled from school 
and had disciplinary problems at age 10.  He was prone to 
violence as he got older.  She related that he quit high 
school, and that he was in receipt of Social Security 
benefits.  She testified that he had been hospitalized for 
his problems, and that he was too afraid to talk with people 
to get a job.  She acknowledged that the son was currently 
hospitalized at Atascadero State Hospital.

After review of the evidence, as listed above, and resolving 
all reasonable doubt in the claimant's favor, the Board 
determines that the evidence of record shows that prior to 
the age of eighteen, the veteran's son, Y.J.T., was 
permanently incapacitated.  The record shows that he had 
disciplinary problems in school, including truancy and other 
juvenile delinquency, none of which is enough to show that he 
was incapable of self-support by reason of mental defect at 
age 18.  Instead, that is shown by the medical opinion 
rendered by Dr. Kaw, which places the onset of schizophrenia 
eight years prior to his August 1995 evaluation of Y.J.T.; 
sometime in 1997, which is before Y.J.T.'s 18th birthday.  
Dr. Kaw's opinion was based on review of Y.J.T.'s "central 
file" at the correctional facility, which contained a copy 
of an emergency room progress noted dated June 1, 1988, 
showing a diagnosis of acute schizophrenia.  Since his 18th 
birthday, Y.J.T. has been repeatedly hospitalized for severe 
schizophrenia and other psychiatric disorders.  The 
combination of these disorders and the fact that he is a high 
school dropout with little vocational training, lean toward 
showing that he was permanently incapable of self support due 
to his mental defects at the time of his 18th birthday.  

Conflicting evidence is that Y.J.T. was not treated for 
psychiatric disorders before dropping out of high school, or 
earlier.  It is only shown that he was a special education 
student.  That notwithstanding, Y.J.T.'s psychiatric 
evaluations thereafter were far from normal, and there is 
considerable clinical evidence of severe psychiatric disorder 
which rendered him incapable of self- support.  

Based on the foregoing, and after considering the other 
statements, and testimony of record, the Board finds that 
there is at least a reasonable doubt regarding whether 
permanent incapacity for self-support has been shown prior to 
age 18.  Accordingly, after resolving all reasonable doubt in 
the claimant's favor, the Board concludes that Y.J.T., the 
son of the veteran, was permanently incapable of self-support 
before reaching the age of 18 years.  Therefore, the evidence 
supports entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self-support 
before attaining the age of eighteen.


ORDER

Entitlement to recognition of the veteran's son, Y.J.T., as 
the helpless child of the veteran is granted. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

